Appeal from two orders of the Oneida County Court entered July 15, 1958 and December 22, 1958, which denied defendant’s motion for writ of error cor am, nobis.
Orders affirmed. Memorandum by the court. The principal ground upon which the coram nobis application was based was the claim that the defendant had not been advised of his right to counsel before he pleaded guilty. In view of the statement in the official record that the defendant had waived counsel, it is doubtful whether any hearing was required. Nevertheless, a full hearing was held at which the defendant was represented by counsel assigned by the court. There is no showing that if more time had been allowed for preparation, any additional material proof would have been offered by the defendant.